Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
This examiner amendment was authorized on 2/3/2022 via phone interview with Yukiko Maekawa. The purpose of the contact and this office action is to correct a typographical error in the claims. Please see attached notes for changed claims as proposed by Maekawa.
Independent claims 1, 7 and 10 all contain the same wording error which is to be corrected. The words plus and minus are incorrectly transposed. The  final phrase of claims 1, 7 and 10 currently reads
“wherein σ is a standard deviation of the cross-sectional areas of the voids, the average plus 3s σ is equal to 0.003 μm2 or more, and the average minus 3σ is equal to 0.05 μm2 or less.”
This is changed to
“wherein σ is a standard deviation of the cross-sectional areas of the voids, the average minus 3s σ is equal to 0.003 μm2 or more, and the average plus 3σ is equal to 0.05 μm2 or less.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771